Citation Nr: 0404744	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
postoperative recurrent right shoulder dislocation, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
postoperative recurrent left shoulder dislocation, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1969.

This appeal arises from a December 2000 rating action that 
denied ratings in excess of 10 percent each for residuals of 
postoperative recurrent dislocations of the right and left 
shoulders.  A Notice of Disagreement was received in June 
2001, and a Statement of the Case (SOC) was issued in March 
2002.  A Substantive Appeal was received subsequently in 
March 2002.

By decision of November 2002, the Board of Veterans' Appeals 
(Board) denied ratings in excess of 10 percent each for 
residuals of postoperative recurrent dislocations of the 
right and left shoulders.  In July 2003, counsel for the 
appellant and the VA Secretary filed a Joint Motion with the 
United States Court of Appeals for Veterans Claims (Court) to 
vacate the November 2002 Board decision and remand the matter 
to the Board.  By Order later in July 2003, the Court granted 
the Joint Motion, vacating the November 2002 Board decision, 
and remanding the matter on appeal to the Board for further 
action consistent with the Joint Motion.

For the reasons expressed below, the matters of ratings in 
excess of 10 percent each for residuals of postoperative 
recurrent dislocations of the right and left shoulders are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the veteran and 
his representative when further action, on their part, is 
required.
  

REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A.         § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

First, as indicated in the Joint Motion, the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claims currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F. 3d 1334 
(Fed. Cir. 2003).  After providing the required notice, the 
RO should attempt to obtain any pertinent outstanding 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).

Second, the Board finds that equitable adjudication of the 
claims on appeal requires further RO development.  The RO to 
arrange for the veteran to undergo further VA orthopedic 
examination of his shoulders to obtain additional information 
needed to evaluate the claims for increase.  As noted in the 
Joint Motion, the evidence currently of record does not 
include sufficient medical findings to fully and fairly 
evaluate the claims, specifically, the extent of shoulder 
functional loss due to pain and other factors, to include 
with repeated use and during flare-ups.  See 38 C.F.R. §§ 
4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202-207 
(2002).  The Board also finds that medical opinion as to 
whether the veteran is entitled to a separate disability 
rating for shoulder arthritis as a residual of service-
connected postoperative recurrent dislocations of either or 
both shoulders also is needed.  See Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  Further, a physician should 
opine whether it is possible to distinguish any nonservice-
connected impairment of either shoulder (to include 
arthritis, if appropriate) from the symptoms and effects of 
the service-connected residuals of recurrent disclocations.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (emphasizing 
that if it is not medically possible to distinguish the 
effects of service-connected and nonservice-connected 
conditions, the reasonable doubt doctrine mandates that all 
signs and symptoms be attributed to the veteran's service-
connected condition).  

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claims for increase.  See 38 C.F.R. § 3.655(b) 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to him and his 
representative by the pertinent VA medical facility at which 
it was to have been conducted.  

The actions identified above are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims for 
increase currently on appeal.  The letter 
should include a 


summary of the evidence currently of 
record that is pertinent to the claims, 
and specific notice as to the type of 
evidence necessary to substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records of evaluation of 
and/or treatment for his service-
connected shoulder disabilities that are 
not currently of record.   

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (unless this right is 
waived, in writing).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA orthopedic examination of both 
shoulders.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies (to include X-rays and 
range of motion testing, measured with a 
goniometer and expressed in degrees, with 
standard ranges provided for comparison 
purposes) should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should identify all 
residuals of the veteran's service-
connected postoperative recurrent 
dislocations of the right and left 
shoulders.  He/she should specifically 
indicate whether the veteran currently 
has residual arthritis of either 
shoulder, and if so, whether such 
condition constitutes a separate and 
distinct disability capable of being 
evaluated separately from any other 
shoulder residuals.

In rendering the following findings, the 
examiner should, to the extent possible, 
render such findings only with respect to 
service-connected residuals of 
postoperative recurrent dislocations of 
the right and left shoulders.  However, 
if it is not medically possible to 
distinguish these symptoms from any 
attributable to any nonservice-related 
shoulder condition (to include arthritis, 
as appropriate), the examiner should 
clearly so state, indicating that his 
findings are with respect to total right 
and/or left shoulder impairment.   

For each shoulder, the doctor should 
render findings, as to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, he/she should indicate the 
point at which pain begins.  He/she 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of either shoulder due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, 
he/she should express such functional 
loss in terms of additional degrees of 
limited motion of either shoulder.  

Considering the above, the examiner 
should render an assessment as to whether 
motion of the veteran's arm is best 
characterized as:  limited to (a) 
shoulder level; (b) midway between the 
side and shoulder level; or (c) 25 
degrees from the side.  With respect to 
the scapulohumeral articulation, he/she 
should indicate whether there is (a) 
favorable ankylosis, with abduction 
possible to 60 degrees, and the veteran 
able to reach his mouth and head; (b) 
ankylosis that is intermediate between 
favorable and unfavorable; or (c) 
unfavorable ankylosis, with abduction 
limited to 25 degrees from the side.

The physician should also render findings 
as to whether there is malunion of either 
humerus, and if so, whether it is 
productive of moderate or marked 
deformity.  He/she should state whether 
there is recurrent dislocation of the 
humerus at the scapulohumeral joint, and 
if so, whether there are (a) infrequent 
episodes, with guarding of movement only 
at the shoulder level, or (b) frequent 
episodes, with guarding of all arm 
movements.  With respect to each humerus, 
he/she should state whether there is 
fibrous union, non-union (a false flail 
joint), or loss of the head (flail 
shoulder).  As regards the clavicle or 
scapula, he/she should state whether 
there is dislocation, malunion, or non-
union; and, if non-union, whether it is 
with or without loose movement.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him and 
his representative by the pertinent VA 
medical facility at which it was to have 
been conducted. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
document its consideration of (1) whether 
the veteran is entitled to a separate 
evaluation for any arthritis that is a 
residual of his service-connected 
postoperative recurrent dislocations of 
the right and/or left shoulder(s); and, 
if not (2) whether it is possible to 
separate the symptoms and effects of 
service-connected and nonservice-
connected right and/or left shoulder 
disability.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for its 
determinations, and affords them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


